Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/990,078 GREASE GUN MOUNTING ASSEMBLY filed on 8/11/2020.  Claims 1-13 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 8/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9314008 to DeSpiegelaere et al. and in view of United States Patent No. 6698601 to Nez.
With regards to claim 1, DeSpiegelaere et al. teaches a device having a connector (34) having engaged thereto a first tube (12) and a second tube (12), such that the first tube and the second tube are substantially parallel, the first tube being sized such that the first tube is configured for insertion of a fishing rod into an upper end thereof, the second tube being sized such that the second tube is configured for insertion of a fishing rod, the connector being configured to be engageable to an object (10) such that the first tube and the second tube are selectively engageable to the object mounting the fishing rods to the object.
DeSpiegelaere et al. does not teach a grease gun, but it is obvious that a tube is configured to hold a cylindrical object which fits inside of the tube. Nez teaches a grease gun (50) which fits inside of a tube (10) and it would be obvious that the tubes in DeSpeigelaere is capable of be used for holding a desired cylindrical such as the grease gun and the hose, respectively, for mounting the grease gun and the hose to the object.
With regards to claim 2, DeSpiegelaere et al. teaches that the first tube has a notch (28) extending thereinto from the upper end, such that the notch is proximate to the second tube. It would be obvious from the combination of DeSpiegelaere et al.  and Nez that the notch is capable of positioning of the hose for facilitating insertion of the hose into the second tube.
With regards to claim 3, DeSpiegelaere et al. teaches that the first tube having a cutout (26) extending thereinto from the upper end, the cutout tapering arcuately from a first face of the first tube, opposite the notch, to a second face of the first tube, in which the notch is positioned, wherein it is obvious from the combination that the cutout is capable of  receiving a handle of the grease gun as the grease gun is inserted into the first tube.
With regards to claim 6, DeSpiegelaere et al. teaches that the connector (34, 36) being one of a set of connectors.
With regards to claim 7, DeSpiegelaere et al. teaches wherein the set of connectors comprises two connectors bracketing a midpoint of the first tube.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9314008 to DeSpiegelaere et al. and in view of United States Patent No. 6698601 to Nez. and in view of United States Patent No. 6491191 to Cleveland. 
With regards to claim 4, DeSpiegelaere et al. teaches that the first tube having a notch (28) extending thereinto from the upper end, such that the notch is proximate to the second tube. It would be obvious from the combination that the notch is capable of  positioning of the hose for facilitating insertion of the hose into the second tube.  
The combination does not teach that  the second tube being dimensionally shorter than the first tube, such that an upper limit of the second tube is positioned below the notch.
Cleveland shows two parallel tubes wherein on tube being dimensionally shorter than the first tube, and it would be obvious to make the tubes of any size in order to accommodate the desired item inside of it.  Also it would be obvious from the combination of references that the upper limit of the second tube as it is shorter, would be positioned below the notch.
	With regards to claim 5, DeSpiegelaere et al. teaches the first tube having a cutout extending thereinto from the upper end, the cutout tapering arcuately from a first face of the first tube, opposite the notch, to a second face of the first tube, in which the notch is positioned.  The combination of references shows it to be obvious that wherein the cutout is configured for receiving a handle of the grease gun as the grease gun is inserted into the first tube.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are allowed. 
With regards to claims 8 and 12, the prior art does not teach a bar, the bar being arcuate; a pair of straps, each strap being engaged to and extending from a respective opposed end of the bar; a pair of fasteners, each fastener being engaged to a respective strap distal from the bar, the fasteners being mutually engageable, wherein the straps are configured for looping around an element of the object, such that one fastener is positioned for engaging the other fastener for engaging the first tube and the second tube to the object.
With regards to claim 10, the prior art does not teach wherein the connector has a bar; and a set of cups engaged to the bar, the cups being resiliently compressible, wherein the cups are configured for compressing between the bar and a surface of the object for suctionally engaging the first tube and the second tube to the object.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/19/22